DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-13 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 10, there is no antecedent basis for the recitation of “the plurality of temperature sensors of a tool inserted in the wellbore”. It appears that applicant may have intended to positively recite these elements, as in claim 1, however they currently are not considered to be a part of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-9 are directed to a method, which is considered to be a process. Claims 10-13 are directed to a system, which is considered to be a machine. Therefore, claims 1-13 are considered to fall within of the statutory categories of invention.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to step 2A, Prong One, claim 1 recites the limitations: “receiving a respective plurality of temperature measurements from the plurality of temperature sensors of the tool; determining a thermal response of the fluid based on the plurality of temperature measurements; and determining a viscosity of the fluid using the thermal response, the viscosity determined from the thermal response of a heating time at a first temperature of the plurality of temperature measurements and a cooling time at a second temperature of the plurality of temperature measurements; determining a composition of the fluid using the viscosity and at least one temperature of the plurality of temperature measurements, wherein determining a composition of the fluid using the viscosity and at least one temperature of the plurality of temperature measurements comprises: matching the viscosity of the fluid at the at least one temperature to the viscosity of a known fluid; and determining a composition of the fluid from the composition of the known fluid” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, these limitations recite a concept that falls into the “mathematical concept” group of abstract ideas. The receiving of data is also considered to be able to be performed by the human mind. Thus these limitations recite a concept that falls into the “mathematical concept” group and the “mental process” group of abstract ideas.
With respect to Step 2A, Prong Two, claim 1 recites the additional elements of “inserting a tool into a wellbore, the tool comprising: a tool body; and a plurality of temperature sensors disposed at a respective plurality of positions along an axial length of the tool body, each of the plurality of temperature sensors configured to acquire a temperature measurement of the fluid.” The additional elements are recited at such a high level of generality that they are considered to amount to generally linking the abstract idea to the field of use of a tool in a wellbore. To the degree that the temperature sensors are used as a part of a data gathering process, this Is considered to represent mere data gathering that is necessary for use of the recited judicial exception and is recited at a high level of generality. These limitations in the claim are thus insignificant extra-solution activity. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
With respect to Step 2B, the additional elements of “inserting a tool into a wellbore, the tool comprising: a tool body; and a plurality of temperature sensors disposed at a respective plurality of positions along an axial length of the tool body, each of the plurality of temperature sensors configured to acquire a temperature measurement of the fluid” do not provide an inventive concept. The additional elements are recited at such a high level of generality that they are considered to amount to generally linking the abstract idea to the field of use of a tool in a wellbore. To the degree that the temperature sensors are used as a part of a data gathering process, this Is considered to represent mere data gathering that is necessary for use of the recited judicial exception and is recited at a high level of generality. These limitations in the claim are thus insignificant extra-solution activity. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
Therefore, claim 1 is not eligible.
Claims 2-4 merely extend the abstract idea identified above for claim 1 and do not add further additional elements. Therefore, the claims are considered to be directed to the abstract idea analogously to claim 1 above.
Claims 5-9 recite additional elements which further define the structure of the additional elements recited in claim 1. However, these additional elements are still recited at such a high level of generality that they are considered to amount to generally linking the abstract idea to the field of use of a tool in a wellbore. To the degree that additional elements are used as a part of a data gathering process, this Is considered to represent mere data gathering that is necessary for use of the recited judicial exception and is recited at a high level of generality. These limitations in the claim are thus insignificant extra-solution activity. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application of the exception.

With respect to step 2A, Prong One, claim 10 recites the limitations: “receiving a respective plurality of temperature measurements from the plurality of temperature sensors of the tool; determining a thermal response of the fluid based on the plurality of temperature measurements; and determining a viscosity of the fluid using the thermal response, the viscosity determined from the thermal response of a heating time at a first temperature of the plurality of temperature measurements and a cooling time at a second temperature of the plurality of temperature measurements; determining a composition of the fluid using the viscosity and at least one temperature of the plurality of temperature measurements, wherein determining a composition of the fluid using the viscosity and at least one temperature of the plurality of temperature measurements comprises: matching the viscosity of the fluid at the at least one temperature to the viscosity of a known fluid; and determining a composition of the fluid from the composition of the known fluid” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, these limitations recite a concept that falls into the “mathematical concept” group of abstract ideas. The receiving of data is also considered to be able to be performed by the human mind. Thus these limitations recite a concept that falls into the “mathematical concept” group and the “mental process” group of abstract ideas.
With respect to Step 2A, Prong Two, claim 1 recites the additional elements of “a processor and a non-transitory computer-readable memory accessible by the processor, the memory having executable code stored thereon, the executable code comprising a set of instructions that cause the processor to perform operations”. The additional elements are recited at such a high level of generality that they represent no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Therefore, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
With respect to Step 2B, the additional elements of “a processor and a non-transitory computer-readable memory accessible by the processor, the memory having executable code stored thereon, the executable code comprising a set of instructions that cause the processor to perform operations” do not provide an inventive concept. The additional elements are recited at such a high level of generality that they represent no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, these additional elements represent merely generally linking the use of the judicial exception to a particular technological environment or field of use, which does not provide an inventive concept.
Therefore, claim 10 is not eligible.
Claims 11-13 merely extend the abstract idea identified above for claim 1 and do not add further additional elements. Therefore, the claims are considered to be directed to the abstract idea analogously to claim 10 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/            Primary Examiner, Art Unit 2853